DREYFUS OPPORTUNITY FUNDS c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 September 15, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention:Karen L. Rossotto Re: Dreyfus Opportunity Funds (Registration Nos:333-34474 and 811-09891) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Act"), the Fund hereby certifies that: the Prospectuses that would have been filed pursuant to Rule 497(c) under the Act for Dreyfus Strategic Beta Emerging Markets Equity Fund and Dreyfus Strategic Beta U.S. Equity Fund, each a series of the Fund, would not have differed from those contained in Post-Effective Amendment No. 63 to the Fund's Registration Statement on Form N-1A; and the text of Post-Effective Amendment No. 63 to the Fund's Registration Statement on Form N-1A was filed electronically on September 4, 2014. DREYFUS OPPORTUNITY FUNDS By: /s/ Jeff Prusnofsky Jeff Prusnofsky Vice President
